Citation Nr: 0609503	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating higher than 10 percent for left foot 
fracture residuals with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded the claim in September 
2005 for a videoconference hearing.  The veteran testified at 
the subsequently scheduled February 2006 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's left foot fracture 
residuals with traumatic arthritis do not include X-ray 
involvement of two or more major or minor joint groups, 
incapacitating exacerbations, flatfoot, clawfoot, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries.

2.  The additional symptoms of which the veteran complains 
are either contemplated by the governing rating criteria or 
not demonstrated on examination, and there is no indication 
that the average industrial impairment from the left foot 
disorder is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
10 percent for left foot fracture residuals with traumatic 
arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276, 
5278, 5283, 5284 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO did not provide VCAA notice prior to its June 
2002 decision denying the claim.  However, subsequent to its 
rating, the RO sent a September 2002 VCAA letter, confirmed 
its rating in an October 2002 decision, issued a November 
2002 deferred rating decision to provide additional VCAA 
notice, sent a January 2003 VCAA letter, and included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 in its 
August 2003 SOC.  The January 2003 letter indicated that in 
order to establish an increase in his evaluation, the veteran 
needed to submit X-ray evidence showing the involvement of 
two or more major joints or two or more minor joints with 
occasional incapacitating exacerbations, an accurate 
statement of the law, as discussed below.  The letters also 
indicated the information or evidence needed from the veteran 
and VA's duty to assist the veteran in obtaining additional 
evidence.  

The RO also told the veteran in the September 2002 and 
January 2003 letters to tell the RO about any additional 
evidence he wanted it to try to get for him and to send the 
needed evidence as soon as possible.  These letters and SOC 
satisfied the purpose behind the notice requirement, i.e., 
"affording a claimant a meaningful opportunity to 
participate effectively in the processing" of his claim 
because they substantially complied with all of the elements 
of the notice requirement.  Mayfield, 19 Vet. App. at 127, 
128.  Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA cured the error in the timing of VCAA notice and satisfied 
the purpose behind the notice requirement.  It is therefore 
not prejudicial for the Board to proceed to finally decide 
this appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but the effective date was not 
explicitly discussed, although it was noted that the date 
payment would begin if the claim was granted could depend on 
whether or not the evidence was received within a year of the 
dates of the VCAA letters.  To the extent the notice provided 
to the veteran regarding the effective date of benefits 
should they be granted was insufficient, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the increased rating 
claim in this case, any questions as to the appropriate 
effective date to be assigned are rendered moot, as there is 
no effective date to assign.

Moreover, VA obtained all identified treatment records and 
provided the veteran with an April 2002 QTC examination as to 
the severity of his left foot disorder.  The veteran was also 
afforded his requested videoconference hearing.  In addition, 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for left foot fracture residuals with traumatic 
arthritis in April 1968 and he did not appeal this 
evaluation.  Thus, since entitlement to compensation already 
has been established and an increase in the disability rating 
for the left foot disorder is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

During service, the veteran sustained a left foot injury that 
caused traumatic arthritis of the metatarsophalangeal joints 
of the second and fourth toes.  As this traumatic arthritis 
was substantiated by X-ray findings, the veteran was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which 
states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major or 
minor joints with occasional incapacitating episodes warrants 
a 20 percent rating, while X-ray involvement of two or more 
major or minor joints without incapacitating episodes 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003 
(2005).  The joints of the lower extremities are considered a 
group of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f) (2005).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).

At the April 2002 VA examination, the veteran indicated that 
he has worked as a maintenance engineer for thirty-seven 
years, a job that requires him to stand almost all the time.  
He also complained of increased pain with cold weather and 
prolonged standing or climbing, stiffness, occasional 
swelling, redness, instability, and locking.  On examination, 
there was some tenderness over the left navicular bone, but 
toe movements were normal and there was no instability of the 
left ankle.  

October 2002 VA outpatient treatment (VAOPT) notes indicated 
that examination of the left foot showed lateral joint tender 
to palpation and limited, painful eversion, but that 
inversion, flexion and extension were normal.  X-rays at this 
time showed the previously noted deformities of the 
metatarsophalangeal joints of the second and fourth toes due 
to the old injury, no evidence of recent fracture, intact 
joint mortise of the left ankle, well preserved tarsal joint 
spaces, normal bone texture and density, and no abnormality 
of the ankle joint. 

Also submitted with this appeal is a private medical record 
dated in September 1986.  The private medical record noted 
left ankle pain with occasional stiffness in the morning.  It 
was further indicated that this did not interfere with his 
activities of daily living.

The June 2002 rating being appealed indicates that the 
veteran is receiving his 10 percent rating for painful motion 
with tenderness, while the August 2003 SOC indicates that the 
10 percent rating is for the tenderness over the left 
navicular bone combined with the veteran's subjective 
complaints that are exacerbated on flare-up.  The Board finds 
that the preponderance of the competent evidence reflects 
that the veteran is not entitled to a rating higher than 10 
percent for his left foot disorder.

He is receiving the maximum possible rating under DC 5003, as 
the 20 percent rating requires X-ray evidence of involvement 
two or more major or minor joints and incapacitating 
exacerbations, neither of which the veteran has been shown to 
have.  Nor did the April 2002 VA examination or private or 
VAOPT records indicate any disabilities of the foot such as 
flatfoot, claw foot, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries that could warrant a 
higher rating under DCs 5276, 5278, 5283, or 5284.  In 
addition, although the veteran complained of some DeLuca 
symptoms with flare-ups, the pain and painful motion of which 
the veteran complains are either already taken account of in 
the governing criteria of DC 5003, which compensates him for 
painful motion, or, as in the case of instability, have not 
been found on examination.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his left foot disorder, and the 
manifestations of this disorder are contemplated by the 
schedular criteria.  In addition, the veteran indicated in 
his October 2003 Substantive Appeal (VA Form 9) that his job 
keeps him on his feet for most of the eight hours that he 
works and he cannot complain about it for fear of losing his 
job, and submitted a July 2003 VAOPT note indicating that he 
has been fitted for and presumably wears custom molded 
orthotics.  While the Board is sympathetic to the 
difficulties the veteran's left foot traumatic arthritis 
causes him in maintaining his employment, the evidence does 
not reflect that the average industrial impairment he suffers 
from this disability is in excess of that contemplated by the 
assigned evaluation, or that application of the schedular 
criteria is otherwise rendered impractical.  Thus, referral 
of this case for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than 10 percent for his left foot fracture 
residuals with traumatic arthritis under any potentially 
applicable diagnostic code or based on any other factors.  
His disability picture more nearly approximates the criteria 
required for the 10 percent rating under DC 5003.  38 C.F.R. 
§ 4.7 (2005).  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for a rating higher than 
10 percent for left foot fracture residuals with traumatic 
arthritis must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2005); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for left foot 
fracture residuals with traumatic arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


